In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1537V
                                    Filed: January 23, 2018
                                        UNPUBLISHED


    SHERI ROCCA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

      On November 17, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) in her left shoulder following receipt of an influenza (“flu”)
vaccination on November 16, 1015. Petition at 1. On December 7, 2017, the
undersigned issued a decision awarding compensation to petitioner based on the
respondent’s proffer. (ECF No. 60.)



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On December 29, 2017, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 64.) Petitioner requests attorneys’ fees in the amount of $29,854.70 and
attorneys’ costs in the amount of $943.97. (Id. at 1.) In compliance with General Order
#9, petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. (Id. at 2.) Thus, the total amount requested is $30,798.67.

        On January 9, 2018, respondent filed a response to petitioner’s motion. (ECF
No. 65.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” (Id. at 1.) Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” (Id. at 2.) Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” (Id. at 3.)

        Petitioner has filed no reply

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates with the following
exceptions.

        The undersigned has previously reduced the fees paid to petitioners due to
excessive and duplicative billing. See Ericzon v. Sec’y of Health & Human Servs., No.
10-103V, 2016 WL 447770 (Fed. Cl. Spec. Mstr. Jan. 15, 2016) (reduced overall fee
award by 10 percent due to excessive and duplicative billing); Raymo v. Sec’y of Health
& Human Servs., No. 11-654V, 2016 WL 7212323 (Fed. Cl. Spec. Mstr. Nov. 2, 2016)
(reduced overall fee award by 20 percent), mot. for rev. denied, 129 Fed. Cl. 691
(2016). The undersigned and other special masters have previously noted the
inefficiency that results when cases are staffed by multiple individuals and have reduced
fees accordingly. See Sabella, 86 Fed. Cl. at 209. Petitioners counsel duplicated two
entries 3 on the billing records submitted and the total balance shall be reduced by
$45.00.

        The Vaccine Program does not permit billing for clerical, administrative, or
secretarial work. Rochester v. United States, 18 Cl. Ct. 379, 387 (1989) (finding that
services of a secretarial or clerical nature “should be considered as normal overhead
office costs included within the attorneys’ fee rates”); J.W., 2017 WL 877278 at *3 (“It is
well established that billing for clerical and other secretarial work is not permitted in the
Vaccine Program”).




3
 AnnMarie Sayad listed duplicated entries on 01/18/2017 “Prepped Exhibit 11 for Efiling” (0.1) and
03/10/2017 entry “Receipt & Review of ECF 22; Update file” (0.1) (ECF No. 64-1, p 13, 18.)
                                                    2
        Petitioner’s counsel billed approximately 0.6 attorney hours for file set up and
organization. 4 These entries, which the undersigned characterizes as administrative
work, do not constitute billable time. Guerrero v. Sec’y of Health & Human Servs., 124
Fed. Cl. 153, 156 (2015) (noting that “purely clerical or secretarial tasks should not be
billed at a paralegal rate, regardless of who performs them”) (internal quotations and
citations omitted). The undersigned therefore reduces the fee request by $162.00

       Due to attorney Christian Martinez‘s inexperience in the Vaccine Program, the
undersigned does find cause to reduce his hourly rate from the requested $215 an hour
to $200 an hour. Therefore, attorneys’ fees are reduced by $103.50. The full amount of
costs sought, $723.67, is awarded.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs in the reduced amount.

      Accordingly, the undersigned awards the total of $30,488.17 5 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Bruce William Slane.

        The clerk of the court shall enter judgment in accordance herewith. 6

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




4 Bruce W. Slane billed 0.2 hours for “File Set-Up and Address Verification”; “billed 0.1 hours “Organizing
File”. AnnMarie Sayad billed 0.2 hours for, “Organizing File: 0.1 hours “Organize File With Receipts”.
(ECF No. 64-1, p1, 10 -11.)
5 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3